Title: To Thomas Jefferson from Henry Dearborn, 15 March 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department March 15th 1808
                        

                        I have the honor to transmit you herewith Returns of the Militia of the United States, made from such returns as have been received by this Department.
                  Accept Sir, the assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    